IN THE COURT OF CRIMINAL APPEALS
                         AUSTIN, TEXAS
                                                              RECEIVED
                                                      COURT OF CRIMINAL APPEALS
                                                              4/21/2015
                              )      Cause No.           ABEL ACOSTA, CLERK
In re                         )      w0e-0040e-Y(A)
Roderick Harris,              )
           RELATOR            )
                              )
                              )


                  MOTION FOR LEAVE TO FILE
        EMERGENCY APPLICATION FOR WRIT OF PROHIBITION

                       This is a Capital Case


                            BRAD D. LEVENSON (No. 2407341r)
                            Director, Office of Capital Writs
                            (E-Mail : Brad.Levenson@ocw.texas. gov)
                            ROBERT ROMIG (No. 24060s 17)
                            (E-Mail: Robert.Romig@ocw.texas.gov)
                            JEREMY SCHEPERS (No. 24084578)
                            (E-Mail : Jeremy.Schepers@ocw.texas.gov)
                            Post-Conviction Attorneys
                            Office of Capital Writs
                            1700 N. Congress Ave, Suite 460
                            Austin, Texas 787II
                            (s12) 463-8600
                            (s12) 463-8se0 (fa")

                            Attorneys for Relator
                  IN THE COURT OF CRIMINAL APPEALS
                            AUSTIN, TEXAS


                                      )       Cause No.
In re                                 )       \ry09-oo4o9-Y(A)
Roderick Harris,                      )
             RELATOR                  )
                                      )
                                      )


                  MOTION FOR LEAVE TO FILE
        EMERGENCY APPLICATION FOR WRIT OF PROHIBITION

        Roderick Harris, by and through his counsel the Office of Capital Writs
("OCW"), pursuant to Texas Rule of Appellate Procedure 72.1, files this Motion
for Leave to File an Emergency Application for Writ of Prohibition.


                            PRAYER FOR RELIEF
        For the reasons expressed in the Emergency Application for Writ of
Prohibition, Harris respectfully requests this Court grant Harris leave to file the
Emergency Application and grant the relief therein requested.
                                              Respectfully submitted,


DATED: April 2I,2015                                         ú
                                              BRAD D. LEVENSON
                                              Director, Office of Capital Writs




                                          1
                          CERTIFICATE OF SERVICE

I, the undersigned, declare and certify that I have served the foregoing Motion to

Court of Criminal Appeals                    Honorab I e Judge Elizab eth Frizel I
P.O. Box 112308                              Criminal District Court No. 7
Austin, Texas 78711                          133 N. Riverfront Blvd.
                                             Lock Box 54
                                             Dallas, Texas 75207
Dallas County District Attorney
cio Shelly Yeatts
133 N. Riverfront Blvd.
Lock Box 19
Dallas, Texas 75207

Roderick Harris
TDCJ # 99957 7
TDCJ Polunsky Unit
3872 FM 350 South
Livingston, Texas 7735I



   This certification is executed on Apri|2l,2015, at Austin, Texas.
   I declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge.


                                                -.-J
                                              BRAD D. LEVENSO